                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

BIONET NM LLC and URBANOMICS LLC,

       Plaintiffs,

v.                                                                     No. 21-cv-0330 SMV/KRS

EDJ DUECE FUEL LLC and
BAPTIST HEALTHCARE SYSTEMS, INC.,

       Defendants.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Plaintiffs filed their Complaint on

April 12, 2021. [Doc. 1]. Plaintiffs had 90 days from filing the Complaint, or until June 12, 2021,

to effect service of process. Fed. R. Civ. P. 4(m) (2015). There is no indication on the record that

service of process has been effected with respect to any Defendant.

       IT IS THEREFORE ORDERED that Plaintiffs show good cause why their claims should

not be dismissed without prejudice for failure to comply with the service provision of Rule 4(m).

See Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995). Plaintiffs must file their response

no later than July 14, 2021.

       IT IS SO ORDERED.


                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge
